Citation Nr: 1146710	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-29 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to May 1984.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2008 decision by the RO that, in pertinent part, denied service connection for hepatitis C.  

The claim requires further development before being decided, however, so the Board is remanding it to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The results of laboratory testing in March 1997 show positive findings for the hepatitis C virus (HCV), and this diagnosis is confirmed in more recent medical evaluation and treatment records.  So there is no disputing the Veteran has this claimed condition.  Consequently, the determinative issue instead is whether it is attributable to his military service or dates back to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran's service treatment records (STRs) are incomplete, and records on file reflect that his claims file was rebuilt in 2000.  The only STR on file is the report of his medical examination on enlistment into service reflecting that he had a tattoo on his lower right arm.  In a January 2007 memorandum, the RO indicated his STRs are unavailable, and that repeated attempts to obtain them had been unsuccessful.


Given the unavailability and potential relevance of these missing records, VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist him in developing this claim, and to explain the reasons and bases for its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

However, the mere fact that there are missing or unaccounted for STRs, while indeed unfortunate, does not obviate the need for the Veteran to still have evidence supporting his claim by suggesting a correlation between his HCV and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare at 367).  That is to say, missing or unaccounted for STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

The risk factors for HCV include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA letter 211B (98-110) (November 30, 1998).  Veterans also may have been exposed to HCV during the course of their duties as a military corpsman, medical worker, or as a consequence of being a combat Veteran.  See VBA Fast Letter 04-13 (June 29, 2004).

Service connection may not be granted for disability that is the result of a Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  See 38 C.F.R. § 3.301.


The RO sent the Veteran development letters in March 2007 and July 2010 and asked that he identify the risk factors for his HCV infection.  He did not respond to either letter, but in his September 2008 substantive appeal (on VA Form 9) he asserted that he contracted HCV due to his exposure to contaminated water while in Korea from 1977 to 1981.  The RO should send him another development letter, again asking that he identify his HCV risk factors with sufficient detail and specificity to permit VA to try and assist him in obtaining corroborating evidence.  He must recognize, however, that the duty to assist is not a one-way street and that, if he desires help with this claim, he must cooperate with VA's efforts to assist him.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

A February 1997 VA outpatient treatment record shows the Veteran gave a history of intravenous drug abuse (IVDA) stemming back some 15 years.  An August 2006 VA hospital discharge summary also shows he had a long history of drug and alcohol-related problems.  He acknowledged then currently using cocaine and in the past other IV drugs, albeit infrequently, starting in 1984.  His military service ended in May 1984, so that same year.  In a December 2007 statement, he gave an additional history of promiscuous sexual behavior.  So there is strong suggestion these histories of drug and alcohol abuse and promiscuous sexual behavior may be the source or cause of his HCV infection.

The Veteran's representative, nevertheless, has requested that a medical opinion be obtained concerning whether the Veteran's HCV is also possibly related to his reported exposure to contaminated water in service while in Korea from 1977 to 1981.  The Board therefore is obtaining a medical nexus opinion on this determinative issue of causation.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Send the Veteran another development letter and ask that he identify with greater detail and specificity the risk factors in service that he believes led to his eventual HCV infection.

2.  After giving him time to respond and developing any evidence or information he cites as a possible source of his HCV infection, forward the claims file to a VA compensation examiner that is qualified to comment on the source or cause of the Veteran's HCV infection.  In particular, this designee should review the claims file, including a complete copy of this remand, and provide a medical nexus opinion concerning the etiology of this HCV infection - but especially in terms of the likelihood (very likely, as likely as not, or unlikely) it is the result of events in service or, instead, more likely a consequence of the Veteran's history of drug and alcohol abuse and promiscuous sexual behavior.

The examiner must discuss the medical rationale underlying the opinion, if necessary citing to specific evidence in the file.  

3.  Then readjudicate this claim in light of the additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


